Co Oo ST DH HW BR WwW YH Ke

~we NY NY NHN NY DY DY Be Be He ewe ee Be ee LD
Nn WT FW Nn KF SF 0D mM I DW BR wD HH BS

Case 2:09-cr-00326-RSL Document 120-1 Filed 01/23/20 Page 1 of 1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CRO9-326-RSL
)
Plaintiff, )
) (@ROPOSED}YORDER GRANTING
v. ) MOTION TO SEAL DOCUMENT
)
GUS JONES, III, )
)
Defendant. )
)

 

 

 

THIS MATTER has come before the undersigned on the motion by counsel for
Gus Jones to file his motion for immediate discharge and support letters under seal. The
Court has considered the motion and records in this case and finds there are compelling
reasons to file the documents under seal.

IT IS ORDERED that the motion for immediate discharge pursuant to 18 U.S.C.
§ 4243(f)(1), along with the accompanying support letters, be filed under seal.

DATED this (Y day of Coban 2020.

M arnke

ROBERT 8. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Michael Filipovic

Federal Public Defender
Attorney for Gus Jones

FEDERAL PUBLIC DEFENDER
ORDER TO SEAL DOCUMENT 1601 Fifth Avenue, Suite 700
(Gus Jones, CRO9-326-RSL) - 1 Seattle, Washington 98101

(206) 553-1100

 
